Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
23, 2018.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00595-CV


              DRAGON OIL TECHNOLOGIES INC., Appellant

                                        V.

                             ANDY TANG, Appellee

                     On Appeal from the 133rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-06439


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed April 24, 2018. On October 16,
2018, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown.